211 F.2d 407
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.DEPENDABLE WHOLESALE COMPANY, Inc., Respondent.
No. 13850.
United States Court of Appeals Ninth Circuit.
April 2, 1954.

Petition for Enforcement of Order of the National Labor Relations Board.
George J. Bott, General Counsel, David P. Findling, Associate General Counsel, A. Norman Somers, Asst. Gen. Counsel, Owsley Vose, Thomas J. McDermott, Robert E. Tillman, Attorneys, N.L.R.B., Washington, D. C., for petitioner.
Eli A. Weston, Boise, Idaho, for respondent.
Before HEALY and ORR, Circuit Judges, and LEMMON, District Judge.
PER CURIAM.


1
This case is before the court on petition of the National Labor Relations Board for enforcement of its order issued against respondent.


2
The Board decided that respondent had violated § 8(a) (1), (3) and (5) of the National Labor Relations Act, issued an appropriate order, and filed the present petition. Subsequently it determined in another case that wives of foremen were not per se excluded from the "bargaining unit" for purposes of determining majority representation under § 8(a) (5). Goettl d/b/a International Metal Products Co., 107 NLRB No. 23. The decision that respondent violated § 8(a) (5) having been premised upon the proposition rejected in the Goettl case, the Board no longer seeks to enforce that part of its order addressed to remedying a § 8(a) (5) violation.


3
We have reviewed the record and are of opinion that the findings of the Board are amply supported. On the findings and for the reasons given in the decision and order of the Board, reported at 102 NLRB 656, subject to the above modification the petition is granted; and a decree enforcing the order to the extent now requested will be entered.